DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figures 1 and 2 include reference character “8”, which is not mentioned in the description.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018207608 (hereafter WO ‘608)(using US 20200144576 as translation)(hereafter US ‘576).
Claim 1:	 WO ‘608A in Figures 1-4 disclose a battery module (100) having a plurality of battery cells (1), which in a longitudinal direction of the battery module (100) are disposed so as to be mutually adjacent, and are furthermore disposed so as to be thermally insulating and mutually spaced apart (via separator 12) in such a manner that a thermal conduction between two battery cells (1) which are disposed so as to be directly mutually adjacent is reduced, wherein the plurality of battery cells (1) are mutually braced by means of a tensioning element (40), characterized in that a thermal compensation element (see US ‘576, paragraph [0043], lines 1-4) is disposed between a battery cell (1) and the tensioning element (40)(see US ‘576, paragraphs [0027]-[0050]). See also entire document.
Claim 2:	WO ‘608 further discloses that the plurality of battery cells (1) are in each case configured as prismatic battery cells (see US ‘576, paragraph [0028], lines 1-3).
Claim 3:	WO ‘608 further discloses that the thermal insulation is configured by an air gap (see US ‘576, paragraph [0030], which discloses “…If the battery stack includes a spacer shaped such that a flow path for a cooling gas is formed between secondary battery cell 1 and the spacer, secondary battery cell 1 can be cooled…”.
Claim 4:	WO ‘608 further discloses that the tensioning element (40) is configured from a metallic material (see US ‘576, [0040] which discloses that the fastening member may be made of a sheet of iron or other metal, preferably a steel sheet). 
Claim 5:	WO ‘608 further discloses that the plurality of battery cells (1) are disposed between two end plates (3) and the tensioning element (40) is disposed so as to encircle the two end plates (3), or the tensioning element (40) is in each case connected in a materially integral manner (via fasteners 19) to the two end plates (3). 
Claim 6: 	WO ‘608 further discloses that a thermal insulation (spacer) is disposed between a battery cell (1) which is disposed so as to be proximal to an end of the battery module (100), and an end plate (3) which is disposed so as to be directly adjacent to the end-proximal battery cell (1). 
Claim 7:	WO ‘608 further discloses that the thermal compensation element (5) is configured as a thermally conductive gap pad (see US ‘576, e.g., paragraph [0030] which discloses a thin plate shape or sheet shape insulating material, and paragraph [0043] which discloses an insulating sheet).
Claim 8:	WO ‘608 in Figures 1-2 discloses that the tensioning element (40) is disposed so as to completely encircle the plurality of battery cells (1). 
Claim 9:	WO ‘608 in Figures 1-2 disclose that the tensioning element (40) is configured as a tensioning strap (see US ‘576, paragraphs [0040]-[0041]). 
Claim 11:	WO ‘608 further discloses that the battery cells are lithium-ion battery cells (1)(see US ‘576, paragraph [0028], lines 1-5).
Claim 12:	WO ‘608 further discloses that the end plates (3) are configured from a metallic material (see US ‘576, paragraph [0034], lines 6-10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018207608 (hereafter WO ‘608)(using US 20200144576 as translation)(hereafter US ‘576) as applied to claim 1 above, and further in view of Park et al. (US 20150079452).
WO 20200144576 is as applied, argued, and disclosed above, and incorporated herein.
Claim 13:	WO ‘576 discloses that the end plates and tensioning elements are fastened to each other by fastening elements inserted into fastening holes but does not disclose that the tensioning element is in each case welded to the two end plates.
Park et al. in Figures 1 and 2 disclose a battery module comprising “A pair of end plates 160 may be respectively provided adjacent to outermost battery cells 110, and a pair of side plates 170 connecting between the pair of end plates 160 may be respectively disposed at side surfaces of the battery cell 110.  In this case, the end plate 160 and the side plate 170 may be coupled to each other through laser welding or ultrasonic welding.  The plurality of battery cells 110 may be aligned in one direction within a space defined by the pair of end plates 160 and the pair of side plates 170” (paragraph [0035]).
	Park et al. further disclose “In another example, although not shown in these figures, fastening holes may be provided in the end plates 160 and the side plates 170, so the end plates 160 and the side plates 170 may be fastened to each other by a screw or bolt inserted into the fastening holes (paragraph [0038], lines 10-13; see also paragraphs [0031] – [0039]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modified the battery module of WO ‘608 such that the tensioning element is in each case welded to the two end plates.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery module comprising a side plate with a compression area protruding toward the battery cells that would have been capable of preventing or substantially minimizing movement of battery cells, e.g., due to external force, thereby improving safety of the battery module (paragraph [0052]).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018207608 (hereafter WO ‘608)(using US 20200144576 as translation)(hereafter US ‘576) as applied to claim 1 above, and further in view of DE102009035461 (hereafter DE ‘461).
WO 20200144576 is as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	WO ‘576 discloses that the tensioning element has an insulation, but does not disclose that the tensioning element has an electrical insulation.	DE ‘461 discloses a battery module (Figure 1) comprising a tensioning element (tie rods 15, in Figure 5) having an electrical insulation (paragraph [0035]). See also entire document. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension element of WO ‘461 such that the tension element of WO ‘461 comprises an electrically insulating coating or material).
One having ordinary skill in the art would have been motivated to make the modification to provide an electrical insulation between the tie rod and the pole plate that would have avoided a short circuit.	Claim 14:	The rejection of claim 14 is as set forth above in claim 10 wherein DE ‘461 further discloses that the electrical insulation is configured as a coating which is configured to be electrically insulating, or as an insulation film (i.e. a coating).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729